Citation Nr: 1534462	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  10-00 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).
 
2. Entitlement to an initial compensable rating for head trauma due to concussion and heat stroke previously rated as short attention span (also claimed as poor stamina and sweating and adjudicated as a TBI); and one higher than 10 percent since October 23, 2008.

3. Entitlement to an initial compensable rating for irritable bowel syndrome (IBS)/gastroesophageal reflux disease (GERD) (also claimed as chronic sore throats). 

4. Entitlement to service connection for sleep apnea (claimed as sleeplessness, waking up tired, and choking at night).




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 2002 to October 2007.   Prior to this, he attended the United States Military Academy from June 1998 to June 2002.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  These issues were remanded by the Board in April 2014 and have since returned. 

The Veteran has an additional claim pertaining to Chapter 33 educational assistance benefits; due to the nature of this claim, it will be decided in a separate Board decision.  

The Veteran testified at a June 2015 Board hearing in Cleveland, Ohio (Travel Board).  The hearing transcript has been associated with the claims file.

The Board notes that during the pendency of the appeal, the Veteran moved from Virginia to Ohio.  Regardless, it appears that the Roanoke, Virginia RO retains jurisdiction over these claims.  

The issue of entitlement to an increased rating for vasomotor rhinitis was referred back to the Agency of Original Jurisdiction (AOJ) in the April 2014 Board decision, but has yet to be adjudicated.  It was raised by the record in an August 2013 Informal Hearing Presentation.  Therefore, the Board still does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The April 2014 Board remand directed that the AOJ 1) contact the Veteran and attempt to obtain information necessary to acquire clinical records pertaining to an identified July 2007 sleep study and 2) schedule the Veteran new VA examinations for his PTSD, TBI, and IBS disabilities.   

As stated above, the Veteran moved from Virginia to Ohio during the appellate period.  Following the April 2014 remand, a letter regarding the potential sleep study records, as well three separate letters concerning his scheduled VA examinations, were sent to the old address in Virginia.  The Veteran did not respond to these letters and failed to report to each examination.  Just four months later, mail sent to the Veteran at the Virginia address began being returned to VA as undeliverable.  Later correspondence to and from the Veteran used the new address in Ohio.  Thus, it appears that the Veteran never received the letters concerning the directed development and remand is necessary to attempt to complete it.  

Additionally, the Board notes that while there is not a July 2007 sleep study of record currently, there is one dated August 2007, which shows mildly abnormal sleep architecture with fragmentation and reduction in the amount of stage REM sleep.  As this is dated during the Veteran's active duty service and he continues to competently report sleep disturbance, the Board concludes that he is warranted an examination to determine whether he suffers from a diagnosable sleep disorder and if so, whether it is etiologically related to his active duty service.  

Accordingly, the case is REMANDED for the following action:

1. First, establish that all correspondence with the Veteran going forward is using his correct, current address in Ohio.  If the Veteran has again changed addresses, update his information so that the new address is used going forward.  

2. Contact the Veteran to obtain the information necessary to acquire the complete clinical records pertaining to the July 2007 sleep study he has variously identified.  Request that the Veteran also provide the names and addresses of all medical care providers, both VA and private, who have treated him for PTSD, TBI, IBS, and a sleep disorder.  After securing the necessary release, the RO/AMC should request any relevant records identified.  If any requested records cannot be obtained, the Veteran should be notified of such.

3. After completing the above, the Veteran should be afforded an appropriate VA examination(s) so as to determine the current nature and severity of his PTSD and TBI disabilities.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

The following should be addressed:

(a) The examiner must first determine whether the symptoms associated with the Veteran's PTSD are separate and distinct from those associated with his TBI.

(b) If so, then provide two separate examinations to assess the nature and severity of the Veteran's PTSD and TBI.  In this regard, the examiner should specifically indicate the symptomatology associated with each disorder (and exclusive from the other disorder).

The rationale for all opinions expressed should be provided in a report.

4. The Veteran should be afforded an appropriate VA examination so as to determine the current nature and severity of his IBS/GERD.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

The rationale for all opinions expressed should be provided in a report.

5. Then, schedule the Veteran a VA examination to determine the nature and etiology of any sleep disorder he possesses.  The claims file, including a copy of this remand, must be reviewed and indication given that the review took place.  All pertinent symptomatology and findings must be reported in detail.  All indicated diagnostic tests and studies, to include a sleep study, must be accomplished.

Following a complete review of the evidence of record, to include the service treatment records, the August 2007 (during service) polysomnography report, the Veteran's lay statements regarding the symptoms that he experienced during service and since service discharge, as well as the post-service medical evidence, the examiner must provide the following opinions:

(a) Does the Veteran currently have a diagnosed sleep disorder, to include sleep apnea?

(b) If the Veteran does have a diagnosed sleep disorder, is it at least as likely as not (a 50 percent probability or greater) that any diagnosed sleep disorder is related to the Veteran's military service?

The examiner must provide a complete and comprehensive explanation for all opinions provided.  If the examiner cannot state an opinion without resorting to speculation, the examiner must explain the reasons why an opinion would require speculation.

6. Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. § 3.655 (2014).

7. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims, considering any additional evidence added to the record.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






